Opinion issued December 16, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00511-CV
____________

WORLD SAVINGS BANK, F.S.B., Appellant

V.

ROY MEACHAM AND MAY MEACHAM, Appellees




On Appeal from the 113th DistrictCourt
Harris County, Texas
Trial Court Cause No. 2001-132,805




MEMORANDUM OPINION
          Appellant and appellees have filed a joint motion to dismiss their appeal.  More
than 10 days have elapsed.  No opinion has issued.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.